Name: COMMISSION REGULATION (EC) No 410/96 of 5 March 1996 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  foodstuff
 Date Published: nan

 No L 57/6 HEN"! Official Journal of the European Communities 7. 3 . 96 COMMISSION REGULATION (EC) No 410/96 of 5 March 1996 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as amended by Regulation (EEC) No 2454/93 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, as last amended by Regulation (EC) No 1762/95 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 8 March 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19. 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . 0 OJ No L 171 , 21 . 7. 1995, p. 8 . 7. 3 . 96 I EN I Official Journal of the European Communities No L 57/7 ANNEX Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ I 1.10 New potatoes a) 28,15 374,81 53,29 205,90 8 736,13 4 483,48 0701 90 51 b) 164,34 182,61 22,91 56 267,43 59,67 5 528,99 0701 90 59 c) 243,32 1 095,48 23,59 l 1.30 Onions (other than seed) a) 8,89 118,36 16,83 65,02 2 758,86 1 415,88 0703 10 19 b) 51,90 57,67 7,24 17 769,18 18,84 1 746,05 c) 76,84 345,95 7,45 l 1.40 Garlic a) 125,89 1 676,42 238,37 920,93 39 074,55 20 053,49 0703 20 00 b) 735,03 816,78 102,49 251 670,42 266,87 24 729,82 c) 1 088,29 4 899,83 105,51 l 1.50 Leeks a) 59,73 795,46 113,11 436,98 18 540,79 9 515,34 ex 0703 90 00 b) 348,77 387,56 48,63 119 417,03 126,63 1 1 734,24 c) 516,39 2 324,96 50,07 1.60 Cauliflowers a) 32,94 438,65 62,37 240,97 10 224,08 5 247,1 1 0704 10 10 b) 192,33 213,72 26,82 65 851,01 69,83 6 470,70 0704 10 05 c) 284,76 1 282,07 27,61 \ l 0704 10 80 U 1.70 Brussels sprouts a) 53,71 715,23 101,70 392,90 16 670,78 8 555,63 0704 20 00 b) 313,59 348,47 43,73 107 372,74 113,86 10 550,74 c) 464,31 2 090,46 45,02 1.80 White cabbages and red cabbages a) 44,74 595,78 84,72 327,29 13 886,62 7 126,77 0704 90 10 b) 261,22 290,28 36,42 89 440,63 94,84 8 788,68 c) 386,77 1 741,34 37,50 \ 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L) Alefvar. ita ­ lica Plenck) a) 32,37 431,06 61,29 236,80 10 047,16 5 156,31 ex 0704 90 90 b) 189,00 210,02 26,35 64 711,51 68,62 6 358,73 c) 279,83 1 259,88 27,13 l 1.100 Chinese cabbage a) 80 , 11 1 066,72 151,68 585,99 24 863,45 12 760,20 ex 0704 90 90 b) 467,71 519,73 65,22 160 139,91 169,81 15 735,79 \ c) 692,49 3 117,80 67,14 1.110 Cabbage lettuce (head lettuce) a) 120,32 1 602,29 227,83 880,20 37 346,76 19 166,77 0705 11 10 b) 702,53 780,67 97,96 240 542,1 1 255,07 23 636,33 0705 1 1 05 c) 1 040,17 4 683,17 100,85 0705 11 80 l \ 1.120 Endives a) 21,82 290,57 41,32 159,62 6 772,60 3 475,77 ex 0705 29 00 b) 127,40 141,57 17,76 43 620,80 46,26 4 286,30 l c) 188,63 849,26 18,29 \ 1.130 Carrots a) 42,14 561,21 79,80 308,30 13 080,93 6 713,28 ex 0706 10 00 b) 246,07 273,43 34,31 84 251,31 89,34 8 278,76 c) 364,33 1 640,31 35,32 1.140 Radishes a) 181,30 2 414,24 343,29 1 326,24 56 271,93 28 879,37 ex 0706 90 90 b) 1 058,53 1 176,27 147,60 362 434,86 384,32 35 613,84 c) 1 567,27 7 056,32 151,95 l \ 1.160 Peas (Pisum sativum) a) 262,42 3 494,50 496,89 1 919,67 81 450,77 41 801,43 0708 10 90 b) 1 532,18 1 702,58 213,64 524 606,07 556,29 51 549,23 0708 10 20 c) 2 268,54 10 213,67 219,94 I 0708 10 95 \ \ No L 57/8 fENl Official Journal of the European Communities 7. 3 . 96 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans: \ I 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 131,88 769,98 1 140,04 1 756,13 855,62 5 132,81 249,71 107,36 110,53 964,72 263 637,15 40 932,52 279,56 21 007,02 25 905,71 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 134,52 785,44 1 162,92 1 791,38 872,79 5 235,81 254,72 109,52 112,75 984,07 268 927,62 41 753,92 285,17 21 428,57 26 425,56 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 542,00 802,49 1 236,17 602,29 3 613,06 175,77 75,58 77,80 679,08 185 578,31 28 813,04 196,79 14 787,17 18 235,43 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c)     1 1.200 1.200.1 Asparagus:  green ex 0709 20 00 a) b) c) 402,09 2 347,65 3 475,95 5 354,39 2 608,76 15 649,75 761,35 327,35 337,00 2 941,38 803 820,16 124 801,77 852,37 64 049,64 78 985,57 1.200.2  other ex 0709 20 00 a) b) c) 233,69 1 364,44 2 020,19 3 1 1 1 ,93 1 516,19 9 095,52 442,49 190,25 195,86 1 709,51 467 174,35 72 533,87 495,39 37 225,18 45 905,83 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 205,01 1 197,01 1 772,30 2 730,07 1 330,14 7 979,40 388,19 166,91 171,83 1 499,74 409 847,19 63 633,21 434,60 32 657,26 40 272,71 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 48,37 282,42 418,15 644,12 313,83 1 882,62 91,59 39,38 40,54 353,84 96 697,03 15 013,26 102,54 7 704,97 9 501,72 1.230 Chantarelles 0709 51 30 a) b) c) 1 046,89 6 112,45 9 050,1 1 13 940,91 6 792,27 40 746,32 1 982,29 852,30 877,43 7 658,30 2 092 858,74 324 938,95 2 219,26 166 762,25 205 650,02 1.240 Sweet peppers 0709 60 10 a) b) c) 216,70 1 265,26 1 873,35 2 885,74 1 405,99 8 434,40 410,33 176,43 181,63 1 585,25 433 217,30 67 261,67 459,38 34 519,43 42 569,12 1.250 Fennel 0709 90 50 a) b) c) 73,55 429,43 635,82 979,43 477,20 2 862,66 139,27 59,88 61,64 538,04 147 035,28 22 828,82 155,92 11 716,00 14 448,09 1.270 Sweet potatoes, whole, fresh (intended for human consumption) 0714 20 10 a) b) c) 77,92 454,98 673,64 1 037,69 505,58 3 032,93 147,55 63,44 65,31 570,04 1 55 781,03 24 186,69 165,19 12 412,88 1 5 307,47 2.10 Chestnuts (Castanea spp.^ fresh ex 0802 40 00 a) b) c) 136,94 799,55 1 183,81 1 823,56 888,47 5 329,88 259,30 111,49 114,77 1 001,76 273 759,49 42 504,12 290,29 21 813,58 26 900,36 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 65,43 382,02 565,62 871,29 424,51 2 546,60 123,89 53,27 54,84 478,64 130 801,42 20 308,34 138,70 10 422,46 12 852,91 7. 3 . 96 EN Official Journal of the European Communities No L 57/9 I Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 95,38 556,91 824,56 1 270,16 618,85 3 712,41 180,61 77,65 79,94 697,75 190 680,86 29 605,27 202,20 15 193,75 18 736,82 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 98,43 574,72 850,93 1 310,79 638,64 3 831,15 186,38 80,14 82,50 720,07 196 779,98 30 552,22 208,66 15 679,74 19 336,14 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c)    2.60.2  Navels , navelines, navelates , salustianas, vernas , Valencia lates, Maltese, shamou ­ tis , ovalis, trovita and hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c)       2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c)   -  _ 2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines 0805 20 21 a) b) c) 97,67 570,26 844,33 1 300,61 633,68 3 801,42 184,94 79,52 81,86 714,48 195 252,65 30 315,09 207,05 15 558,04 19 186,06 2.70.2  Monreales and satsumas 0805 20 23 a) b) c) 49,38 288,31 426,88 657,57 320,38 1 921,93 93,50 40,20 41,39 361,23 98 716,55 15 326,81 104,68 7 865,89 9 700,16 2.70.3  Mandarines and wilkings 0805 20 25 a) b) c) 100,54 587,04 869,17 1 338,88 652,33 3 913,28 190,38 81,86 84,27 735,50 200 998,12 31 207,13 213,14 16 015,84 19 750,63 2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c) 66,43 387,84 574,24 884,57 430,98 2 585,40 125,78 54,08 55,67 485,93 132 794,14 20 617,73 140,81 10 581,24 13 048,72 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 112,27 655,49 970,53 1 495,01 728,40 4 369,60 212,58 91,40 94,09 821,27 224 436,40 34 846,18 237,99 17 883,44 22 053,74 ex 0805 20 27 No L 57/ 10 EN Official Journal of the European Communities 7. 3 . 96 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh:  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 38,21 223,07 330,28 508,77 247,88 1 487,02 72,34 31,10 32,02 279,49 76 377,98 11 858,51 80,99 6 085,92 7 505,11 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 46,04 268,83 398,03 613,12 298,73 1 792,03 87,18 37,48 38,59 336,81 92 044,28 14 290,87 97,60 7 334,23 9 044,52 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 131,53 767,96 1 137,05 1 751,53 853,38 5 119,35 249,05 107,08 110,24 962,19 262 945,85 40 825,19 278,83 20 951,94 25 837,78 2.110 Water melons 0807 1 1 00 a) b) c) 60,86 355,35 526,13 810,45 394,87 2 368,78 115,24 49,55 51,01 445,21 121 667,84 18 890,25 129,02 9 694,68 1 1 955,42 2.120 Melons (other than water melons): l 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai, futuro ex 0807 19 00 a) b) c) 46,73 272,84 403,97 622,28 303,19 1 818,80 88,48 38,04 39,17 341,85 93 419,48 14 504,38 99,06 7 443,81 9 179,65 2.120.2  other ex 0807 19 00 a) b) c) 122,57 715,64 1 059,58 1 632,19 795,23 4 770,54 232,08 99,79 102,73 896,63 245 030,14 38 043,58 259,83 19 524,38 24 077,33 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.140.2 Other ex 0808 20 31 ex 0808 20 37 ex 0808 20 41 a) b) c)       2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 394,88 2 305,55 3 413,60 5 258,36 2 561,97 15 369,07 747,70 321,48 330,96 2 888,63 789 403,71 122 563,46 837,08 62 900,92 77 568,97 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 408,95 2 387,72 3 535,27 5 445,78 2 653,29 15 916,87 774,35 332,94 342,75 2 991,59 817 540,12 126 931,95 866,92 65 142,87 80 333,73 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 103,91 606,69 898,27 1 383,70 674,17 4 044,27 196,75 84,60 87,09 760,12 207 726,36 32 251,76 220,27 16 551,96 20 411,76 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 101,38 591,95 876,44 1 350,09 657,79 3 946,01 191,97 82,54 84,97 741,66 202 679,58 31 468,20 214,92 16 149,83 19 915,85 7. 3 . 96 | EN I Official Journal of the European Communities No L 57/11 I Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ \ l l 2.190 Plums a) 127,72 1 700,72 241,83 934,27 39 640,85 20 344,12 0809 40 10 b) 745,69 828,62 103,98 255317,81 270,74 25 088,23 0809 40 40 c) 1 104,07 4 970,84 107,04 l l 2.200 Strawberries a) 355,85 4 738,62 673,79 2 603,12 110 449,20 56 683,75 0810 10 10 b) 2 077,67 2 308,75 289,70 71 1 378,46 754,34 69 901,99 0810 10 05 c) 3 076,20 13 849,98 298,24 l 0810 10 80 U 2.205 Raspberries a) 1 191,62 15 868,22 2 256,33 8 717,05 369 861,1 6 189 816,82 0810 20 10 b) 6 957,48 7 731,29 970,13 2 382 192,57 2 526,07 234 080,76 c) 10 301,27 46 379,42 998,73 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 933,16 274,88 1 061,96 45 058,59 23 124,56 0810 40 30 b) 847,60 941,87 118,19 290 212,25 307,74 28 517,05 c) 1 254,96 5 650,21 121,67 \ 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 81,93 1 091,02 155,13 599,34 25 429,84 13 050,88 0810 50 00 b) 478,36 531,57 66,70 163 787,90 173,68 16 094,25 c) 708,27 3 188,82 68,67 l 2.230 Pomegranates a) 115,43 1 537,12 218,57 844,40 35 827,74 18 387,19 ex 0810 90 85 b) 673,96 748,92 93,98 230 758,42 244,70 22 674,95 I c) 997,86 4 492,69 96,74 \ 2.240 Khakis (including sharon fruit) a) 70,54 939,32 133,56 516,00 21 893,84 11 236,16 II ex 0810 90 85 b) 411,85 457,65 57,43 141 013,33 149,53 13 856,36 l c) 609,78 2 745,42 59,12 l l 2.250 Lychees a) 98,76 1 315,09 187,00 722,43 30 652,54 15 731,22 II ex 0810 90 30 b) 576,61 640,74 80,40 197 426,09 209,35 19 399,63 l c) 853,73 3 843,73 82,77 l \